DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to amendment filed on 08/27/2021. Claims 1-20 are pending and being considered. Claims 1, 8 and 15 are independent. Claims 1-2, 4, 8-9, 11, 15-16 and 18 are amended. Thus, claims 1- 20 are rejected.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 08/27/2021 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument do not apply to the current art being used.

Claim Rejections - 35 U.S.C. 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Henery; Patricia (US 2020/0364265 A1), hereinafter (Henery):

Regarding claim 1, Henery teaches a computer-implemented method comprising (Henery, Para. [0067], discloses computer implemented method(s)): 
obtaining, by a character fingerprinting system, a first text composition comprising a first set of characters (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, and as disclosed in Para. [0029], wherein the text is retrieved responsive to the request. The text may be stored in any non-tangible storage medium. The text may be retrieved by receiving a stored file including the text transmitted over network 120, or may be retrieved from local memory such as storage 240. The text may also be retrieved by receiving a copy of the contents (i.e., the text) of such a stored file); 
generating, by the character fingerprinting system, a first set of character fingerprinting rules that corresponds to a first user (Henery, Para. [0021], discloses that the computing system 100 is also configured to generate and store the adjustment settings (hereinafter character fingerprinting rules) used to adjust the text, and as disclosed in Fig. 4 and Para. [0033-0047], how the adjustment settings may be set or changed according to user preferences. For example, and as disclosed in Para. [0006-0008], wherein the first user element displays the sample text using first text settings, ), the first set of character fingerprinting rules comprising a first set of instructions to modify a first subset of characters among the first set of characters, the modified first subset of characters forming a predetermined first pattern (Henery, Para. [0039], discloses that the adjustment setting may include a variety of possible settings to adjust text for the display. One adjustment setting may be a font type. For example, and as disclosed in Para. [0041], the font changes may include changes to some and not all of the characters forming the text. Generally, the settings are used to accent portions of the text in an effort to make that text easier to process. For example, some dyslexic readers have difficulty detecting the end of sentences and other punctuation. One way in which this may be addressed is to include settings for punctuation marks so that they are darkened and enlarged as compared to the words other symbols within the text, and as disclosed in Para. [0031], wherein each adjustment setting may be associated with a desired appearance of the text); and 
generating, by the character fingerprinting system and based on the first set of fingerprinting rules, a first fingerprinted text composition that corresponds to the first user, the first fingerprinted text composition comprising the first text composition having the predetermined first pattern (Henery, Para. [0021], discloses 100 is configured to retrieve text, adjust the text (according to the adjustment settings (see step 340 of Fig. 3) and present the adjusted text to a user on one or more user devices, such as user devices 130, 140, 150, and as disclosed in Para. [0006-0008], wherein the first user element displays sample text using first text settings, the second user element displays the sample text using second text settings, the sample text comprises multiple words, and a setting of the second text settings is different within the first text settings than within the second text settings such that the sample text displayed by the first user element is visually different from the sample text displayed by the second user element. e.g., see Fig. 5A and Para. [0051], wherein in response to an instruction from a user to set or revise the adjustment settings, the user interface elements 530 may be used to convey a sample text 540, the sample text 540 being modified by a first adjustment setting 550, sample text 540 modified by a second adjustment setting 560 and sample text 540 modified by a third adjustment setting 570. First adjustment setting 550 adjusts sample text 540 by changing certain letters into capital letters. Second adjustment setting 560 adjusts sample text 540 by kerning—namely, the spacing between adjacent letters is increased by fifty percent versus what is shown in sample text 540. Third adjustment setting 570 adjusts sample text 540 by increasing the line spacing by fifty percent). 

Regarding claim 2, Henery teaches the computer-implemented method of claim 1, wherein Henery further teaches further comprising: generating, by the character fingerprinting system, a second set of character fingerprinting rules that corresponds to a second user (Henery, Para. [0021], discloses that the computing system 100 is also configured to generate and store the adjustment settings ), the second set of character fingerprinting rules comprising a second set of instructions to modify a second subset ofPage 2 of 12Appl. No. 16/537,914 Reply to Office Action of July 8, 2021characters among the first set of characters, the modified second subset of characters forming a predetermined second pattern (Henery, Para. [0039], discloses that the adjustment setting may include a variety of possible settings to adjust text for the display. One adjustment setting may be a font type. For example, and as disclosed in Para. [0041], the font changes may include changes to some and not all of the characters forming the text. Generally, the settings are used to accent portions of the text in an effort to make that text easier to process. For example, some dyslexic readers have difficulty detecting the end of sentences and other punctuation. One way in which this may be addressed is to include settings for punctuation marks so that they are darkened and enlarged as compared to the words other symbols within the text, and as disclosed in Para. [0031], ); and 
generating, by the character fingerprinting system and based on the second set of fingerprinting rules, a second fingerprinted text composition that corresponds to the second user, the second fingerprinted text composition comprising the first text composition having the predetermined second pattern (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, adjust the text (according to the adjustment settings (see step 340 of Fig. 3) and present the adjusted text to a user on one or more user devices, such as user devices 130, 140, 150, and as disclosed in Para. [0006-0008], wherein the second user element displays the sample text using second text settings, the sample text comprises multiple words, and a setting of the second text settings is different within the first text settings than within the second text settings such that the sample text displayed by the first user element is visually different from the sample text displayed by the second user element. See Fig. 5A and Para. [0051], wherein in response to an instruction from a user to set or revise the adjustment settings, the user interface elements 530 may be used to convey a sample text 540, the sample text 540 being modified by a first adjustment setting 550, sample text 540 modified by a second adjustment setting 560 and sample text 540 modified by a third adjustment setting 570. First adjustment setting 550 adjusts sample text 540 by changing certain letters into capital letters. Second adjustment setting 560 adjusts sample text 540 by kerning—namely, the spacing between adjacent letters is increased by fifty percent versus what is shown in sample text 540. Third ). 

Regarding claim 3, Henery teaches the computer-implemented method of claim 2, wherein Henery further teaches further comprising: transmitting, by the character fingerprinting system, the first fingerprinted text composition to a first user device of the first user; and transmitting, by the character fingerprinting system, the second fingerprinted text composition to a second user device of the second user (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, adjust the text and present the adjusted text to a user on one or more user devices, such as user devices 130, 140, 150, and as disclosed in Para. [0006-0008], wherein the first user element displays sample text using first text settings, the second user element displays the sample text using second text settings, the sample text comprises multiple words, and a setting of the second text settings is different within the first text settings than within the second text settings such that the sample text displayed by the first user element is visually different from the sample text displayed by the second user element).  
fingerprinting rule to each hash character of the plurality of hash characters. Page 3 of 12Appl. No. 16/537,914Reply to Office Action of July 8, 2021  
Regarding claim 8, Henery teaches a character fingerprinting system comprising (Henery, Fig. 1, depicts an example of a computing (hereinafter character fingerprinting) system 100): a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising (Henery, Fig. 2 and Para. [0023-0024], discloses a CPU 21 and a 222 that can be accessed by CPU 210 using a bus 230. Memory 220 can further include one or more application programs 224 and an operating system 226. Application program 224 can include software components in the form of computer executable program instructions that cause CPU 210 to perform some or all of the operations): 
obtaining, by the character fingerprinting system, a first text composition (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, and as disclosed in Para. [0029], wherein the text is retrieved responsive to the request. The text may be stored in any non-tangible storage medium. The text may be retrieved by receiving a stored file including the text transmitted over network 120, or may be retrieved from local memory such as storage 240. The text may also be retrieved by receiving a copy of the contents (i.e., the text) of such a stored file); 
generating, by the character fingerprinting system, a first set of character fingerprinting rules that corresponds to a first user (Henery, Para. [0021], discloses that the computing system 100 is also configured to generate and store the adjustment settings (hereinafter character fingerprinting rules) used to adjust the text, and as disclosed in Fig. 4 and Para. [0033-0047], how the adjustment settings may be set or changed according to user preferences. For example, and as disclosed in Para. [0006-0008], wherein the first user element displays the sample text using first text settings, and as disclosed in Para. [0031], wherein the adjustment settings may include, but not limited to, formatting options such as font, color, size etc., layout options such as number of words per line, paragraph spacing, etc., conventions for presenting text in a language such as English. For example, one convention arranges the text for reading ); and 
performing a first modification, by the character fingerprinting system, of the first text composition, according to the first set of character fingerprinting rules, wherein the first modification results in a first fingerprinted text composition that corresponds to the first user (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, adjust the text (according to the adjustment settings (see step 340 of Fig. 3) and present the adjusted text to a user on one or more user devices, such as user devices 130, 140, 150, and as disclosed in Para. [0006-0008], wherein the first user element displays sample text using first text settings, the second user element displays the sample text using second text settings, the sample text comprises multiple words, and a setting of the second text settings is different within the first text settings than within the second text settings such that the sample text displayed by the first user element is visually different from the sample text displayed by the second user element. See Fig. 5A and Para. [0051], wherein in response to an instruction from a user to set or revise the adjustment settings, the user interface elements 530 may be used to convey a sample text 540, the sample text 540 being modified by a first adjustment setting 550, sample text 540 modified by a second adjustment setting 560 and sample text 540 modified by a third adjustment setting 570. First adjustment setting 550 adjusts sample text 540 by changing certain letters into capital letters. Second adjustment setting 560 adjusts sample text 540 by kerning—namely, the spacing between adjacent letters is increased by fifty percent versus what ).  

Regarding claim 9, Henery teaches the character fingerprinting system of claim 8, wherein Henery further teaches further comprising: generating, by the character fingerprinting system, a second set of character fingerprinting rules that corresponds to a second user (Henery, Para. [0021], discloses that the computing system 100 is also configured to generate and store the adjustment settings (hereinafter character fingerprinting rules) used to adjust the text, and as disclosed in Fig. 4 and Para. [0033-0047], how the adjustment settings may be set or changed according to user preferences. For example, and as disclosed in Para. [0006-0008], wherein the second user element displays the sample text using second text settings, and as disclosed in Para. [0031], wherein the adjustment settings may include, but not limited to, formatting options such as font, color, size etc., layout options such as number of words per line, paragraph spacing, etc., conventions for presenting text in a language such as English. For example, one convention arranges the text for reading from left to right and top to bottom (in English). Another convention provides which words and letters within a word are capitalized and which words are not capitalized); and 
performing a second modification, by the character fingerprinting system, of the first text composition, according to the second set of character fingerprinting rules, wherein the second modification results in a second fingerprinted text composition that corresponds to the second user (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, adjust the ).  

Regarding claim 10, Henery teaches the character fingerprinting system of claim 9, wherein Henery further teaches further comprising: transmitting, by the character fingerprinting system, the first fingerprinted text composition to a first user device of the first user; and transmitting, by the character fingerprinting system, the second fingerprinted text composition to a second user device of the second user (Henery, Para. [0021], discloses that the computing system 100 is ).  
Reply to Office Action of July 8, 2021
Regarding claim 15, Henery teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to (Henery, Para. [0027], discloses a non-transitory computer readable storage medium including program instructions executable by one or more processors that, when executed, cause the one or more processors to perform the operations): 
obtain, by a character fingerprinting system, a first text composition (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, and as disclosed in Para. [0029], wherein the text is retrieved responsive to the request. The text may be stored in any non-tangible storage medium. The text may be retrieved by receiving a stored file including the text transmitted over network 120, or may be retrieved from local memory such as storage 240. The text may also be retrieved by receiving a copy of the contents (i.e., the text) of such a stored file); 
generate, by the character fingerprinting system, a first set of character fingerprinting rules that corresponds to a first user (Henery, Para. [0021], discloses that the computing system 100 is also configured to generate and store the adjustment settings (hereinafter character fingerprinting rules) used to adjust the text, and as disclosed in Fig. 4 and Para. [0033-0047], how the adjustment settings may be set or changed according to user preferences. For example, and as disclosed in Para. [0006-0008], wherein the first user element displays the sample text using first text settings, and as disclosed in Para. [0031], wherein the adjustment settings may include, but not limited to, formatting options such as font, color, size etc., layout options such as number of words per line, paragraph spacing, etc., conventions for presenting text in a language such as English. For example, one convention arranges the text for reading from left to right and top to bottom (in English). Another convention provides which words and letters within a word are capitalized and which words are not capitalized); and 
perform a first modification, by the character fingerprinting system, of the first text composition, according to the first set of character fingerprinting rules, wherein the first modification results in a first fingerprinted text composition that corresponds to the first user (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, adjust the text (according to the adjustment settings (see step 340 of Fig. 3) and present the adjusted text to a user on one or more user devices, such as user devices 130, 140, 150, and as disclosed in Para. [0006-0008], wherein the first user element displays sample text using first text settings, the second user element displays the sample text using second text settings, the sample ).  

Regarding claim 16, Henery teaches the computer program product of claim 15, wherein Henry further teaches the program instructions, when executed by the computer, are configured to further cause the computer to (Henery, Para. [0027], discloses a non-transitory computer readable storage medium including program instructions executable by one or more processors that, when executed, cause the one or more processors to perform the operations): Page 6 of 12Appl. No. 16/537,914 Reply to Office Action of July 8, 2021  
generate, by the character fingerprinting system, a second set of character fingerprinting rules that corresponds to a second user (Henery, Para. [0021], discloses that the computing system 100 is also configured to generate and store the adjustment settings (hereinafter character fingerprinting rules) used to adjust the text, ); and 
perform a second modification, by the character fingerprinting system, of the first text composition, according to the second set of character fingerprinting rules, wherein the second modification results in a second fingerprinted text composition that corresponds to the second user (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, adjust the text (according to the adjustment settings (see step 340 of Fig. 3) and present the adjusted text to a user on one or more user devices, such as user devices 130, 140, 150, and as disclosed in Para. [0006-0008], wherein the second user element displays the sample text using second text settings, the sample text comprises multiple words, and a setting of the second text settings is different within the first text settings than within the second text settings such that the sample text displayed by the first user element is visually different from the sample text displayed by the second user element. See Fig. 5A and Para. [0051], wherein in response to an instruction from a user to set or revise ).  

Regarding claim 17, Henery teaches the computer program product of claim 16, wherein Henery further teaches the program instructions, when executed by the computer, are configured to further cause the computer to (Henery, Para. [0027], discloses a non-transitory computer readable storage medium including program instructions executable by one or more processors that, when executed, cause the one or more processors to perform the operations): transmit, by the character fingerprinting system, the first fingerprinted text composition to a first user device of the first user; and transmit, by the character fingerprinting system, the second fingerprinted text composition to a second user device of the second user (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, adjust the text and present the adjusted text to a user on one or more user devices, such as user devices 130, 140, 150, and as disclosed in Para. [0006-0008], wherein the first user element displays sample text using first text settings, the second user element displays the sample text using second text settings, the sample ).  

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Henery; Patricia (US 2020/0364265 A1), hereinafter (Henery), in view of Girouard, Janice Marie et al. (US 2005/0071645 A1), hereinafter (Girouard).

Regarding claim 4, Henery teaches the computer-implemented method of claim 1, wherein Henery fails to explicitly disclose but Girouard teaches generating the first set of character fingerprinting rules comprises generating a hash that corresponds to first user data obtained by the character fingerprinting system (Girouard, Para. [0048], discloses that in accordance with the hashing algorithm, the passkey function of the operating system applies the hash value “h” to each character of the master password "bella” entered by the user).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Girouard’ into the teachings of ‘Henery’, with a motivation to generate a hash that corresponds to first user data obtained by the character fingerprinting system, as taught by Girouard, in order to create a plurality of character rule compliant hashed characters; Girouard, Para. [0048].  

Regarding claim 5, Henery as modified by Girouard teaches the computer-implemented method of claim 4, wherein Henery fails to explicitly disclose but Girouard further teaches the hash comprises a plurality of hash characters (Girouard, Para. [0048], discloses that in accordance with the hashing algorithm, the passkey function of the operating system applies the hash value “h” to each character of the master password "bella” entered by the user, and/or see also Para. [0044], ), and wherein the character fingerprinting system assigns a character fingerprinting rule to each hash character of the plurality of hash characters (Girouard, Para. [0011], discloses to retrieve and apply a character rule algorithm to the hashed character to generate a character rule compliant hashed character, and/or see also Para. [0048], discloses to apply the character rules algorithms R.sub.1, R.sub.2, and R.sub.3 to the first hashed character, last hashed character, and other hashed characters respectively). fingerprinting rule to each hash character of the plurality of hash characters. Page 5 of 12Appl. No. 16/537,914 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Girouard’ into the teachings of ‘Henery’, with a motivation wherein the hash comprises a plurality of hash characters, and wherein the character fingerprinting system assigns a character fingerprinting rule to each hash character of the plurality of hash characters, as taught by Girouard, in order to create a plurality of character rule compliant hashed characters; Girouard, Para. [0048].

Regarding claim 11, Henery teaches the character fingerprinting system of claim 8, wherein Henery fails to explicitly disclose but Girouard teaches generating the first set of character fingerprinting rules comprises generating a hash that corresponds to first user data obtained by the character fingerprinting system (Girouard, Para. [0048], discloses that in accordance with the hashing algorithm, the passkey function of the operating system applies the hash value “h” to each character of the master password "bella” entered by the user).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Girouard’ 

Regarding claim 12, Henery as modified by Girouard teaches the character fingerprinting system of claim 11, wherein Henery fails to explicitly disclose but Girouard further teaches the hash comprises a plurality of hash characters (Girouard, Para. [0048], discloses that in accordance with the hashing algorithm, the passkey function of the operating system applies the hash value “h” to each character of the master password "bella” entered by the user, and/or see also Para. [0044], discloses a plurality of character compliant hashed characters), and wherein the character fingerprinting system assigns a character fingerprinting rule to each hash character of the plurality of hash characters (Girouard, Para. [0011], discloses to retrieve and apply a character rule algorithm to the hashed character to generate a character rule compliant hashed character, and/or see also Para. [0048], discloses to apply the character rules algorithms R.sub.1, R.sub.2, and R.sub.3 to the first hashed character, last hashed character, and other hashed characters respectively). fingerprinting rule to each hash character of the plurality of hash characters. Page 5 of 12Appl. No. 16/537,914 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Girouard’ into the teachings of ‘Henery’, with a motivation wherein the hash comprises a plurality of hash characters, and wherein the character fingerprinting system assigns a character fingerprinting rule to each hash character of the plurality of hash characters, as taught 

Regarding claim 18, Henery teaches the computer program product of claim 15, wherein Henery fails to explicitly disclose but Girouard teaches generating the first set of character fingerprinting rules comprises generating a hash that corresponds to first user data obtained by the character fingerprinting system (Girouard, Para. [0048], discloses that in accordance with the hashing algorithm, the passkey function of the operating system applies the hash value “h” to each character of the master password "bella” entered by the user).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Girouard’ into the teachings of ‘Henery’, with a motivation to generate a hash that corresponds to first user data obtained by the character fingerprinting system, as taught by Girouard, in order to create a plurality of character rule compliant hashed characters; Girouard, Para. [0048].
  
Regarding claim 19, Henery as modified by Girouard teaches the computer program product of claim 18, wherein Henery fails to explicitly disclose but Girouard further teaches the hash comprises a plurality of hash characters (Girouard, Para. [0048], discloses that in accordance with the hashing algorithm, the passkey function of the operating system applies the hash value “h” to each character of the master password "bella” entered by the user, and/or see also Para. [0044], discloses a plurality of character compliant hashed characters), and wherein the program instructions, when executed by the computer, are configured to further cause the computer to assign a character fingerprinting rule to teach hash character of the plurality of hash characters (Girouard, Para. [0011], discloses to retrieve and apply a character rule algorithm to the hashed character to generate a character rule compliant hashed character, and/or see also Para. [0048], discloses to apply the character rules algorithms R.sub.1, R.sub.2, and R.sub.3 to the first hashed character, last hashed character, and other hashed characters respectively). fingerprinting rule to each hash character of the plurality of hash characters. Page 5 of 12Appl. No. 16/537,914 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Girouard’ into the teachings of ‘Henery’, with a motivation wherein the hash comprises a plurality of hash characters, and wherein the character fingerprinting system assigns a character fingerprinting rule to each hash character of the plurality of hash characters, as taught by Girouard, in order to create a plurality of character rule compliant hashed characters; Girouard, Para. [0048].
to each hash character of the plurality of hash characters. Page 7 of 12Appl. No. 16/537,914 Reply to Office Action of July 8, 2021  
Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henery; Patricia (US 2020/0364265 A1), hereinafter (Henery), in view of Samid; Gideon (US 2019/0188404 A1), hereinafter (Samid).

Regarding claim 6, Henery teaches the computer-implemented method of claim 1, wherein Henery further teaches further comprising: obtaining, by the character fingerprinting system, a second text composition (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, and as disclosed in Para. [0029], wherein the text is retrieved responsive to the request. The text may be ); 
However Henery fails to explicitly disclose but Samid teaches comparing the second text composition to the first fingerprinted text composition; detecting a number of fingerprint elements in the second text composition; determining that the number of detected fingerprint elements exceeds a threshold (Samid, Para. [0184], discloses to compare the fingerprinted data submitted by the user to the corresponding string in its database. If the Hamming distance between these two strings is close enough to half the size of the strings (i.e., exceeds a threshold), then this would be classified as a ‘dumb fraud’ and readily rejected); and in response to the determining, generating a notification (Samid, Para. [0183], discloses that the recipient secondary databases will be notified of the high and low limits for the flip count, and/or as disclosed in Para. [0127 or 0130], it will be alerted to the fact that the database was compromised).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Samid’ into the teachings of ‘Henery’, with a motivation wherein generating a notification in response to determining that the number of detected fingerprint elements exceeds a threshold, as taught by Samid, in order to identify and prevent fraudsters to falsely steal the identity of the owner of record ‘D’ stored in a database; Samid, Para. [0219].

Regarding claim 7, Henery as Samid teaches the computer-implemented method of claim 6, wherein Henery further teaches obtaining the second text composition further comprises performing, by the character fingerprinting system, a search for the second text composition (Henery, Para. [0021], discloses that the computing system 100 is configured to retrieve text, and as disclosed in Para. [0029], wherein the text is retrieved responsive to the request. The text may be stored in any non-tangible storage medium. The text may be retrieved by receiving a stored file including the text transmitted over network 120, or may be retrieved from local memory such as storage 240. The text may also be retrieved by receiving a copy of the contents (i.e., the text) of such a stored file).  

Regarding claims 2013-14, the claims are drawn to the character fingerprinting system corresponding to the computer implemented method of using same as claimed in claims 6-7, respectively. Therefore, the rejection(s) set forth above with respect to the claims 6-7 of the computer implemented method are equally applicable to the claims 13-14 of the system, respectively. 

Regarding claim 2020, the claim is drawn to the computer program product corresponding to the computer implemented method of using same as claimed in claim 6. Therefore, the rejection(s) set forth above with respect to the claim 6 of the computer implemented method is equally applicable to the claim 20 of the computer program product. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496